Citation Nr: 0727163	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Evaluation of costochondritis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1989 to May 1992.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    


FINDING OF FACT

The veteran's costochondritis is mildly disabling.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent, for 
the veteran's service-connected costochondritis, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Codes 5399-5321 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to an increased rating for his 
service-connected costochondritis.  In the interest of 
clarity, the Board will initially discuss whether this claim 
has been properly developed for appellate purposes.  The 
Board will then address the merits of the claim, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in May 2004.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  VA informed the veteran of the evidence needed to 
substantiate the claim.  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And, in May 2004, VA provided notification to the 
veteran prior to the initial adjudication of his claim in 
October 2004.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA has not yet notified the veteran regarding effective dates 
for the award of VA benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and Mayfield, supra.  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claim for increase here.  No new 
effective date will be assigned therefore.  As such, the 
incomplete notice is harmless error in this matter.  

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA afforded the veteran a medical 
examination for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Increase

In the October 2004 rating decision on appeal, the RO granted 
service connection for costochondritis based on a disorder 
involving the veteran's left ribcage.  The RO rated the 
veteran's disorder as 10 percent disabling.  In his November 
2004 notice of disagreement, and in his May 2005 VA Form I-9 
substantive appeal, the veteran argues that a rating in 
excess of 10 percent is due here.  For the reasons set forth 
below, the Board disagrees with his claim, and finds an 
increased rating unwarranted here at any time during the 
period of appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim).    

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The code does not contain a diagnostic code specifically 
addressing the disorder at issue here, costochondritis.  The 
RO therefore service connected the veteran's disorder under 
Diagnostic Codes 5399-5321.  Diagnostic Code (DC) 5399 
represents an unlisted disability requiring rating by analogy 
to one of the disorders rated under the code.  See 38 C.F.R. 
§ 4.27.  In the October 2004 rating decision on appeal, the 
RO found DC 5321, which addresses muscle disorders in the 
thoracic muscle group, as the most analogous DC to the 
veteran's left ribcage disorder.    

Under DC 5321, disability evaluations of 0, 10, and 20 
percent are authorized.  A 0 percent evaluation is authorized 
for slight impairment, while a 10 percent rating is 
authorized for moderate impairment, and a 20 percent rating 
is authorized for moderately severe or severe impairment.  
See 38 C.F.R. § 4.73, DC 5321.  As the veteran has already 
been assigned a 10 percent rating, the Board will limit its 
analysis to whether a higher rating (i.e., 20 percent) is 
warranted.  

Following a review of the medical evidence, the Board finds 
that the RO correctly found here that a rating in excess of 
10 percent is unwarranted at any time during the period of 
appeal.  See Fenderson, supra.  The medical evidence of 
record - consisting of an August 2004 VA compensation 
examination report, and VA treatment records - does not show 
that the veteran's ribcage disorder is productive of severe 
or moderately severe impairment.  See 38 C.F.R. § 4.73, DC 
5321.    

The VA examiner noted that the claims file had been reviewed.  
The examiner noted the veteran's complaints of intermittent 
pain in the anterior left chest that lasts "only a couple of 
minutes[.]"  The examiner noted the veteran's complaints of 
shortness of breath while talking.  The examiner found the 
veteran's chest and lungs as normal, but noted tenderness in 
the fourth left costochondral junction.  The examiner 
diagnosed the veteran with mild costochondritis.  In short, 
this examination and report does not indicate severe or 
moderately severe impairment.  See 38 C.F.R. § 4.73, DC 5321.  

VA treatment records do not indicate severe or moderately 
severe impairment either.  See 38 C.F.R. § 4.73, DC 5321.  
March and April 2004 VA treatment records note the veteran's 
complaints of occasional and intermittent chest pain from the 
ribcage disorder.  And March 2005 VA treatment records note 
that the veteran's costochondritis was asymptomatic.  

As such, the Board finds an increased rating unwarranted here 
at any time during the pendency of the appeal.  See 
Fenderson, supra.    

The Board finds unwarranted any additional increase here 
based on 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  This authority requires 
adequate consideration of functional loss due to pain, 
weakness, fatigability, or incoordination in matters such as 
this one where limitation of motion is at issue.  Id.  The 
only medical evidence addressing limitation or pain - the 
August 2004 VA examination report - found the veteran with 
intermittent pain lasting a few minutes at a time, and with 
little limitation of motion.  So a rating is not warranted 
for functional loss here.  Moreover, the Board finds that the 
Rating Schedule accounts for the veteran's subjective pain 
here.  An additional increase under Deluca et al., would be 
unwarranted therefore.  

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has closely reviewed and considered the veteran's 
statements in this matter.  While these statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the veteran's claims.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to an increased rating for costochondritis is 
denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


